                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C., Tanya E. Moore,
                                       7   Kenneth Randolph Moore, Ronald D. Moore,
                                           Zachery M. Best, Marejka Sacks, Mission Law
                                       8   Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                           Levinson, Rick D. Moore, West Coast Casp and
                                       9   ADA Services, and Ronny Loreto
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                    EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                                 CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                      Plaintiff,            DECLARATION OF DEFENDANT
                                      15                                                    RICK D. MOORE IN SUPPORT OF
                                                 vs.                                        DEFENDANTS’ MOTION FOR
                                      16                                                    SUMMARY JUDGMENT/ SUMMARY
                                           RONALD D. MOORE, TANYA E. MOORE,                 ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California            Date:    November 14, 2019
                                           Professional Corporation, MISSION LAW            Time:    8:30 a.m.
                                      19   FIRM, a California Professional Corporation,     Dept:    4
                                           GEOSHUA LEVINSON, RICK D. MOORE,                 Judge:   The Hon. Lawrence J. O’Neill
                                      20   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                              Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                              -1-
                                                DECL. RICK D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          I, Rick D. Moore, declare as follows:

                                       2          1.      I am over the age of 18 years, and a resident of the State of California. I am a

                                       3   defendant in this action. I have personal knowledge of the following facts and if called as a witness,

                                       4   could and would testify competently thereto.

                                       5          2.      Ronald Moore (“Ron”) is my uncle. While I don't get the opportunity to see him

                                       6   very often, he has visited my home in Fresno several times over the years. I have been to his house

                                       7   when he lived in Clovis on multiple occasions as well as gone on some family trips which he

                                       8   attended. Although I do not know the full extent of his disabilities (as he does not talk about them

                                       9   with me), I have observed that he uses a wheelchair and will use a cane when walking shorter
                                      10   distances. When Ron uses cane to walk, he seems to be in frequent pain and seems prone to

                                      11   instability. There have been several instances where I felt the need to grab and hold him when it
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   looked like he may fall due to his instability.
      Los Angeles, CA 90071




                                      13          3.      In about December 2014, I began working with the Moore Law Firm to conduct

                                      14   investigations of businesses its clients had visited. I was given the business name and address, as

                                      15   well as a list of conditions I was told the law firm’s client had complained about at the business,

                                      16   usually in an email with an attachment. That information was given to me on a document called a

                                      17   “Barrier Memo.” The Barrier Memo would list conditions, and there was a column on the right

                                      18   for me to say whether the condition was “valid.” I would go to the business, make observations

                                      19   and take measurements, and take photographs of the conditions. I would then send the completed
                                      20   Barrier Memo and photographs back to the firm via Dropbox.

                                      21          4.      From December 2014 to today, I continue to do such investigation work for the

                                      22   Moore Law Firm, including when the Moore Law Firm became Mission Law Firm. I am not a

                                      23   Certified Access Specialist (“CASp”), and have no formal training in federal or state access laws.

                                      24   My work involves taking basic measurements as requested by the law firm and taking photographs.

                                      25   These are things anyone who can use a tape measure and level could do.

                                      26          5.      At no time have I ever investigated a business for the Moore Law Firm, Mission
                                      27   Law Firm, their employees, agents, investigators, clients or anyone else, that I believed or knew

                                      28                                                     -2-
                                                 DECL. RICK D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                ADJUDICATION
                                       1   the law firm’s client did not first visit. At all times I performed investigative work for the Moore

                                       2   Law Firm and Mission Law Firm, I did not visit a business until I was given a Barrier Memo and

                                       3   instructions to do an investigation in order to verify a client’s claims. My sole objective was to

                                       4   review the conditions provided to me on the Barrier Memo.

                                       5          6.      On many occasions, I was given Barrier Memos with conditions I could not

                                       6   validate. I did not feel I needed to try to validate the conditions, only provide an objective report

                                       7   of what conditions existed at the business.

                                       8          7.      At all times I believed the Barrier Memos accurately reflected conditions the law

                                       9   firm’s clients had specifically complained about experiencing. My belief was supported by the
                                      10   fact that once I arrived at the subject business, the condition complained about was usually easy to

                                      11   identify, which would seem unlikely if no one had ever before been to the business. Even when
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   the condition did not appear to present an illegal condition, it was still easy to identify and
      Los Angeles, CA 90071




                                      13   document.

                                      14          8.      At no time have I ever visited a business for the purpose of identifying access

                                      15   barriers to form the basis of a legal action for a disabled person who had never gone there before.

                                      16   Likewise, I have never visited a business for the purpose of obtaining a receipt to give to any other

                                      17   disabled person to use to falsely say that the person who filed the complaint had gone to the

                                      18   business.

                                      19          9.      I work primarily with the firm’s paralegal, Whitney Law, but I have also worked
                                      20   with the firm’s paralegal David Guthrie. At times I have also spoken with attorney Tanya Moore.

                                      21          10.     Initially, I was trained as an inspector by Geoshua Levinson and was employed by

                                      22   West Coast CASp and ADA Services. My current employer is Robert Ferris Investigations.

                                      23          11.     I have not worked with Marejka Sacks. I have not communicated by email, text,

                                      24   or telephone with Marejka Sacks. Marejka Sacks has not provided me any instructions regarding

                                      25   my visits to any businesses. I have not communicated with Marejka Sacks regarding my findings

                                      26   at businesses I investigate at the request of the Moore Law Firm or Mission Law Firm.
                                      27          12.     I have not worked with Zachary Best. I have not communicated by email, text, or

                                      28                                                    -3-
                                                 DECL. RICK D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                ADJUDICATION
                                       1   telephone with Zachary Best. Zachary Best has not provided me any instructions regarding my

                                       2   visits to any businesses. I have not communicated with Zachary Best regarding my findings at

                                       3   businesses I investigate at the request of the Moore Law Firm or Mission Law Firm.

                                       4          13.     I did not investigate Zlfred’s restaurant in Fresno, California, and to the best of my

                                       5   knowledge and recollection, I have never been there. The first I had heard of the restaurant was

                                       6   around the time I was deposed in an action by Ronald Moore against Zlfred’s restaurant. I believe

                                       7   that took place in around July 2015.

                                       8

                                       9          I declare under penalty of perjury under the laws of the State of California and the United
                                      10   States of America that the foregoing is true and correct. This declaration was signed by me in

                                      11   Fresno, California on the date set forth below.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
                                           Dated: Sep 24, 2019
      Los Angeles, CA 90071




                                                                                         Rick Moore (Sep 24, 2019)
                                      13                                                 Rick D. Moore
                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                                     -4-
                                                 DECL. RICK D. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                ADJUDICATION
